UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54298 eMONEco INC. (Exact name of registrant as specified in its charter) Nevada 80-0818756 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4901 W. 136th Street Leawood, KS 66224 (Address of principal executive offices, zip code) 913-871-4336 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filero Accelerated fileroNon-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act):YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo x APPLICABLE ONLY TO CORPORATE ISSUERS As of March 23, 2015, there were 52,680,000 shares of common stock, $0.001 par value per share, outstanding. eMONEco, Inc. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JANUARY 31, 2015 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Balance Sheets as of January 31, 2015 and October 31, 2014 (unaudited). 4 Statements of Operations for the three months ended January 31, 2015 and 2014 (unaudited). 5 Statements of Cash Flows for the three months ended January 31, 2015 and 2014 (unaudited). 6 Notes to Financial Statements (unaudited). 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 12 Part II. Other Information Item 1. Legal Proceedings. 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 13 Item 3. Defaults Upon Senior Securities. 13 Item 4. Mining Safety Disclosures. 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 Signatures 14 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of eMONEco, Inc., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results. Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things,need for and ability to obtain additional financing, the possibility that the Company may not be able to successful launch its mobile banking operations, the exercise of an anticipated majority holding through our Preferred Series A sharescontrolled by the Company’s CEO holds of the Company’s voting securities, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 3 eMONEco, Inc. Balance Sheets (Unaudited) January 31, 2015 October 31, 2014 ASSETS Current Assets Cash and cash equivalents $ $ Mobile Mone Reserve Eagle ABA Program Reserve Total current assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable Accounts payable and accrued expense $ $ Accounts payable-related party Total accounts payable Other Current Liabilities Advances from related parties Convertible loans Convertible note payable, net discount of $2,439 and $5,672 at January 31, 2015 and October 31, 2014, respectively Derivative liability Total Other Current Liabilities Long Term Liabilities Notes payable, related party Total Long Term Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock $0.001 par value, 10,000,000 shares authorized, 100 Series A designated and issued as of January 31, 2015 and October 31, 2014 1 1 Common stock $0.001 par value, 500,000,000 shares authorized, 52,680,000 shares issued and outstanding at January 31, 2015 and 132,513,329 at October 31, 2014 Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 4 eMONEco, Inc. Statements of Operations (Unaudited) Three Months Ended Three Months Ended January 31, 2015 January 31, 2014 Operating Costs General and Administrative $ $ Total Operating Costs ) ) Amortization expense ) ) Interest expense ) ) Derivative income Net Loss $ ) $ ) Net Loss per share basic and diluted $ ) $ ) Weighted average number of common shares outstanding basic and diluted The accompanying notes are an integral part of these financial statements 5 eMONEco, Inc. Statements of Cash Flows (Unaudited) Three Months Ended Three Months Ended January 31, 2015 January 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services - Amortization of debt discount Derivative income ) ) Changes in operating assets and liabilities: Accounts payable and accrued expenses Accounts payable-related party Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Mobile Mone Reserve - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related party advances Repayments of related party advances - ) Proceeds from issuance of convertible notes - Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paidfor : Interest $
